DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian D. Keppler on February 18, 2022.
The application has been amended as follows: 
Claim 5 (Currently amended):	An immunogenic composition comprising:
a polypeptide comprising the amino acid sequence as set forth in SEQ ID NO: 3, wherein the polypeptide is N-glycosylated;
an adjuvant; and 
a carrier.
Claim 13 (Currently amended):	A method of preventing or delaying the onset of Coronavirus Disease 2019 (COVID-19) or of reducing at least one subject subject 
Claim 14 (Currently amended):	The method of claim 13, wherein the composition is provided to the subject once.
Claim 15 (Currently amended):	The method of claim 13, wherein the composition is provided to the subject more than once.
Claim 16 (Currently amended):	The method of claim 13, wherein the composition is provided subsequently to the subject within weeks, months, or years of the first providing step.
Claim 17 (Currently amended):	The method of claim 13, wherein the subject displays one or more symptoms of COVID-19.
Claim 18 (Currently amended):	The method of claim 13, wherein the subject lacks any symptoms of COVID-19.
Claim 19 (Currently amended):	The method of claim 13, wherein the subject has been exposed to COVID-19.
Claim 20 (Currently amended):	The method of claim 13, wherein the subject has come into contact with a subject that has COVID-19.
Claim 21 (Currently amended):	The method of claim 13, wherein the subject is a child, an elderly person, exposed to a bioweapon or at risk thereof, is a member of the military, or is a health care worker.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A SARS-CoV-2 spike fragment that is SEQ ID NO: 45 (a SARS-CoV-2 spike fragment consisting of SEQ ID NO: 45) is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 1, 2, 5, 6, and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all method claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648